Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Oscar Robles appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(l) (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Robles’s motions for preparation of transcript at government expense and for appointment of counsel and affirm the district court’s judgment. Robles v. Sturdinvant, No. 7:14-cv-00070-JLK-RSB (W.D.Va. Mar. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.